Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about January 2, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and resisting arrest, *544and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
Appellant’s legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we conclude that the court’s finding was based on legally sufficient evidence. We also conclude that it was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence established that an officer saw appellant and another boy engaged in a serious fight posing the risk of injury, as opposed to mere horseplay as claimed by appellant. When the officer appropriately broke up the fight, appellant’s aggressive and combative conduct towards the officer obstructed an official police function (see Penal Law § 195.05; Matter of Davan L., 91 NY2d 88 [1997]). Since appellant’s arrest for obstructing governmental administration was authorized, his struggle to avoid being handcuffed constituted resisting arrest (see Penal Law § 205.30). Concur—Saxe, J.E, Gonzalez, Sweeny, Renwick and DeGrasse, JJ.